— Order, Supreme Court, New York County (Alice Schlesinger, J.), entered December 7, 2011, which denied petitioner’s motion for an award of attorney’s fees pursuant to CELR article 86, unanimously affirmed, without costs.
*487The motion was properly denied since respondent is neither the State nor a state agency within the meaning of the statute (see CPLR 8602 [g]; Hernandez v Hammons, 98 NY2d 735 [2002]). The fact that respondent performs a governmental function, namely the administration of public education, does not make it an agent of the State (see Matter of Apollon v Giuliani, 246 AD2d 130, 134-135 [1st Dept 1998], lv dismissed 92 NY2d 1046 [1999]). Concur — Mazzarelli, J.P., Moskowitz, Richter, Abdus-Salaam and Feinman, JJ.